         Case 4:21-cv-00592-JM Document 7 Filed 07/23/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

QUINTON RILEY                                                             PLAINTIFF
ADC #156458

V.                NO. 4:21-cv-00592-JM-ERE

DOES, Parole Board                                              DEFENDANTS


                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

      IT IS SO ORDERED, this 23rd day of July, 2021.



                                                       _______________________________
                                                       UNITED STATES DISTRICT JUDGE
